Name: Commission Regulation (EEC) No 879/91 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  processed agricultural produce
 Date Published: nan

 10 . 4. 91No L 89/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 879/91 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88 or monetary compensatory amounts applied, in respect of the products supplied ; Whereas, in order to ensure that the supplies are effected properly, the conditions for lodging securities should be determined together with the necessary detailed rules for the implementation of both Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securi ­ ties for agricultural products (4), as last amended by Regu ­ lation (EEC) No 3745/89 (*), and Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or desti ­ nation of products from intervention (6), as last amended by Regulation (EEC) No 863/91 f) ; Whereas, for the purposes of determining the supply costs and the securities to be lodged, and in order to adopt a balanced approach in line with actual economic condi ­ tions, provision should be made for the use of the repre ­ sentative market rates referred to in Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (8), as last amended by Regulation (EEC) No 3237/90 (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 597/91 of 5 March 1991 on urgent action for the supply of agricul ­ tural and medical products intended for the people of Romania and Bulgaria ('), and in particular Article 5 thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regu ­ lation (EEC) No 2205/90 (3), and in particular Article 2 (4) thereof, Whereas Regulation (EEC) No 597/91 provides for urgent action for the free supply of agricultural products to Bulgaria and Romania ; whereas the costs of supplying these products are to be met by the Community ; whereas, for the purposes of implementing the urgent action, detailed rules of application should be laid down for the milk and milk products sector ; Whereas, in order to effect these supplies, products available as a result of intervention measures should be released ; whereas, in view of the quantity and location of intervention stocks, a total of 2 000 tonnes of butter and 5 300 tonnes of skimmed-milk powder stored in France and Germany should be mobilized ; whereas, in order to allow competition under fair conditions, it should be made possible for tenderers to take over products from the German intervention agency or from the French agency and, consequently, to submit their tenders to either of these agencies ; Whereas, pursuant to Regulation (EEC) No 597/91 , suppliers are to be chosen by tendering procedure ; whereas this procedure must enable the following expenses to be determined for products made available by the abovementioned intervention agencies : in the case of butter, the processing and packaging costs and the costs of transport to the required destination and, in the case of skimmed-milk powder, solely the costs of transporting the product without further processing ; whereas, pursuant to the same Regulation , no export refund is to be granted, HAS ADOPTED THIS REGULATION : Article 1 The costs of the following supplies shall be determined in accordance with Regulation (EEC) No 597/91 , this Regu ­ lation and by tendering procedure : 1 . the supply to Bulgaria of 2 000 tonnes of butter with a fat content not less than 82 % held by the interven ­ tion agencies referred to in Annex I. (4) OJ No L 205, 3 . 8 . 1985, p. 5 . (  &gt;) OJ No L 364, 14. 12. 1989, p. 54 (6) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 88, 9 . 4 . 1991 , p. 11 . (8) OJ No L 310, 21 . 11 . 1985, p. 1 . O OJ No L 310, 9 . 11 . 1990, p. 18 . (') OJ No L 67, 14 . 3 . 1991 , p. 17. (2) OJ No L 164, 24. 6. 1985, p. 1 . 3) OJ No L 201 , 31 . 7. 1990, p. 9 . 10 . 4. 91 Official Journal of the European Communities No L 89/29 Supply shall comprise :  processing of the products made available by the abovementioned intervention agencies into 250 ­ gram blocks wrapped in aluminium-based paper,  packaging into 10-kilogram boxes, i.e . 40 blocks per box,  delivery by refrigerated lorry free at destination to the following address : Meekokombinat Serdika 'Ohridsko ezero' Street 5, Sofia, Bulgaria ; 2 . the supply to Bulgaria of 3 300 tonnes of skimmed ­ milk powder held by the intervention agencies referred to in Annex I. Supply shall comprise delivery, without further proces ­ sing, of the product made available by the abovemen ­ tioned agencies, to the address given under point 1 ; 3 . the supply to Romania of 2 000 tonnes of skimmed ­ milk powder held by the intervention agencies referred to in Annex I. Supply shall comprise delivery, without further proces ­ sing, of the product made available by the abovemen ­ tioned agencies, free at destination to the following address : Buftea milk products company, Bucharest. Article 2 1 . Interested parties shall submit their tenders, by 12 noon on 16 April 1991 at the latest, either to the German intervention agency or the French intervention agency, the addresses of which are given in Annex II . 2 . Tenders shall indicate the name and address of the tenderer and shall be acceptable only if : (a) they refer clearly to one of the three supplies provided for in Article 1 ; (b) they cover the total quantity laid down for the supply in question referred to in Article 1 ; (c) they specify art amount in ecus per tonne for effecting the entire supply ; (d) they are accompanied by proof that the tenderer has lodged a tendering security of ECU 20 per tonne in favour of the intervention agency ; (e) they are accompanied by a written undertaking by the tenderer to effect supply to the destinations indicated in Article 1 under the conditions laid down by 1 June 1991 .  shall fix the maximum amount for the supply costs ,  or shall reject the tenders ; in this case, it may be decided to issue a new invitation to tender. If a maximum amount for the supply costs is fixed, the supply contract shall be awarded to the tenderer whose tender quotes the lowest amount. 3 . Within 48 hours of the Member State being notified of the decision referred to in paragraph 2, the interven ­ tion agencies shall inform all tenderers by written tele ­ communication of the outcome of the tendering proce ­ dure and shall inform the successful tenderer that the supply contract has been awarded to him. Article 4 1 . The tendering security provided for in Article 2 (2) (d) shall be released without delay if a tender is not acpepted or if all tenders are rejected. 2. The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be : (a) for tenderers : the maintenance of their tender until the decision provided for in Article 3 (2) has been adopted ; (b) for the successful tenderer :  the lodging of the supply security provided for in Article 5 ( 1 ),  taking over from the intervention agency of the products made available for supply. Article 5 1 . Before removal of the butter or skimmed-milk powder, the successful tenderer shall lodge a supply secu ­ rity of ECU 3 400 per tonne of butter and ECU 1 900 per tonne of skimmed-milk powder for each quantity removed, in favour of the intervention agency holding the product. The successful tenderer shall take over the products in accordance with the provisions applicable to the removal of intervention stocks . 2. The intervention agency shall take all measures necessary to check the quality of the products made available for supply. 3 . The primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the delivery of the full quantity under the conditions laid down. 4. The supply security shall be released and the amount of the tender shall be paid when the successful tenderer provides proof that supply has been effected in accordance with the conditions laid down. Such proof shall be provided by the submission, by 1 July 1991 at the latest, of the transport document and the take-over certificate drawn up as shown in Annex III and issued by :  a representative of the International Aid Agency, as regards Bulgaria,  a representative of the Prodexport agency, as regards Romania. Article 3 1 . The German and French intervention agencies shall inform the Commission of the tenders received 24 hours after the final date for submission of tenders at the latest. 2 . On the basis of the tenders received, the Commis ­ sion : 10 . 4. 91No L 89/30 Official Journal of the European Communities stock in the Annex, the following point 85 . and the relevant footnote are added : '85 . Commission Regulation (EEC) No 879/91 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed-milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88 (85)'. Article 6 The conversion rate to be used for tenders and for tender ­ ing and supply securities shall be the representative market i:ates referred to in Article 3 a of Regulation (EEC) No 3152/85, applicable on the final date for submission of tenders. Article 7 The withdrawal order referred to in Article 3 of Regula ­ tion (EEC) No 569/88 and in the export declaration shall bear the following additional information : 'Urgent action for Bulgaria/Romania. Non-application of export refunds and monetary compensatory amounts, Council Regulation (EEC) No 597/91 .' Article 8 Regulation (EEC) No 569/88 is hereby amended as follows : 1 . Under I 'Products to be exported in the same state as that in which they were removed from intervention (8S) OJ No L 89 , 10 . 4. 1991 , p. 28 .' 2 . Under II 'Products subject to a use and/or destination other than that mentioned under I ', the following point 38 . and the relevant footnote are added : '38 . Commission Regulation (EEC) No 879/91 of 9 April 1991 laying down detailed rules for urgent action for the supply of butter and skimmed milk powder to Bulgaria and Romania and amending Regulation (EEC) No 569/88 (3S). (3S) OJ No L 89, 10 . 11 . 1991 , p. 28 .' Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission 10 . 4. 91 Official Journal of the European Communities No L 89/31 ANNEX I List of lots of butter and skimmed-milk powder stored in the following warehouses I Product Quantity(tonnes) Address Germany BALM Butter 500 500 200 300 500 Nordfrost Wischhofstr. 1-3 2300 Kiel 14 KÃ ¼hl- + Lagerhaus R. Thomsen BÃ ¶sterredder 23 2355 Wankendord MZO Wilhelmshavener Heerstr. 35 2900 Oldenburg Frigotransit Magdeburger Str. 6 2000 Hamburg 11 Arus GmbH Am Freistein 54 4300 Essen 1 Skimmed-milk powder 3 300 2 000 Nordfrost GmbH &amp; Co. KG KÃ ¼hl- und Lagerhaus Im Gewerbegebiet 1 2948 Schortens 1 Lager : Nordfrost (tel.: 04461 /89020 telex : 254813 fax : 04461 /89 02 50) Clausen Lager- und Handelskontor GmbH Alte Marktstr. 5 2267 Medelby Lager : BÃ ¼delsdorf (tel . : 04605/202 fax : 04605/205) France ONILAIT Butter Skimmed-milk powder 250 242 286 648 574 5 300 Cie FranÃ §aise des Entrepots Frigorifiques 63530 Sayat UCANEL Petit Fayt 59244 Contignies Entrepot Frigo d'Andaine 25 rue de Donfront 61140 La Chapelle d'Andaine Messageries Laitieres Route d'Aunay-sur-Odon 14500 Vire Entrepot Frigo Centre-Bretagne Kerdonauff 29246 Paullaouen Transports Louis Gelin ZAC La GuenaudiÃ ¨re BP 67 35302 Fougeres Cedex No L 89/32 Official Journal of the European Communities 10. 4. 91 ANNEX II Adresses of the intervention agencies  Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) Adickesallee 40 D-6000 Frankfurt am Main (telephone : 49 691 56 40 ; telex : 411 727 og 411 156 ; fax : 1564651 ; teletex : 699 07 32)  Office national interprofessionnel du lait (Onilait) 2, rue Saint-Charles F-75740 Paris Cedex 15 (telephone : 33 1 40 58 70 00 ; telex : 200745 ; fax : 33 1 40 59 04 58) ANNEX III TAKE-OVER CERTIFICATE I , the undersigned, : (name, first name, business name) acting on behalf of ; for the account of the Government, hereby certify that the goods referred to below, delivered pursuant to Commission Regulation (EEC) No 879/91 , have been taken over :  Place and date of taking-over :  Type of product :  Tonnage, weight taken over (gross) :  Packaging : Comments : Signature : Date :